In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00036-CR
______________________________


DETRIC SHEFFIELD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 33607-B





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Detric Sheffield, appellant, has filed with this Court a motion to dismiss his appeal.  The
motion is signed by counsel.  Attached to the motion is an affidavit signed by Sheffield which states
he has read the motion and that it is true and correct.  As authorized by Rule 42.2 of the Texas Rules
of Appellate Procedure, we grant the motion.  See Tex. R. App. P. 42.2.
	Accordingly, we dismiss the appeal.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	September 25, 2007
Date Decided:		September 26, 2007

Do Not Publish




>County Court at Law
Bowie County, Texas
Trial Court No. 03M1552-CCL


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Appellant, Justin Paul Cobb, moves this Court to dismiss his appeal.  As authorized by Tex.
R. App. P. 42.2, we grant his motion.
            Accordingly, we dismiss the appeal.   
 

                                                                        Jack Carter
                                                                        Justice

Date Submitted:          January 21, 2004
Date Decided:             January 22, 2004

Do Not Publish